Exhibit 10.1



AMENDMENT NO. 1 TO THE
SECOND AMENDED AND RESTATED CREDIT AGREEMENT


This AMENDMENT NO. 1 TO THE SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) dated as of May 22, 2015, is entered into by and among ON DECK
ASSET COMPANY, LLC, a Delaware limited liability company (“Company”), the Lender
party hereto which constitutes each affected Lender, and WC 2014-1, LLC, as
Administrative Agent for the Lenders (in such capacity, “Administrative Agent”).
RECITALS:
WHEREAS, Company, the Lenders party thereto from time to time, the
Administrative Agent and Deutsche Bank Trust Company Americas, as Paying Agent
and as Collateral Agent, entered into a Second Amended and Restated Credit
Agreement (the “Credit Agreement”), dated as of December 19, 2014, pursuant to
which the Lenders have made advances and other financial accommodations to
Company. Capitalized terms not otherwise defined in this Amendment have the same
meanings as specified in the Credit Agreement;
WHEREAS, Company, the Lender party hereto and Administrative Agent, as
applicable, have agreed to amend the Credit Agreement as set forth herein
subject to the terms and conditions set forth herein.
NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:
SECTION 1.AMENDMENTS TO THE CREDIT AGREEMENT
The Credit Agreement is, effective as of the First Amendment Effective Date and
subject to the satisfaction of the conditions precedent set forth in Section 3.1
hereof, hereby amended as follows:


1.1    Section 1.1 of the Credit Agreement. Section 1.1 of the Credit Agreement
shall be amended to replace the definitions of “Adjusted EPOB”, “Applicable
Advance Rate”, “Revolving Commitment Termination Date” and “Undertakings
Agreement” as follows:
“Adjusted EPOB” means, as of any date of determination, the excess of (a) the
Eligible Portfolio Outstanding Principal Balance as of such date over (b) the
sum of, without duplication, (i) the aggregate Excess Concentration Amounts as
of such date, (ii) the product of 70% and the aggregate Eligible Portfolio
Outstanding Principal Balance of all 10-20 Day Delinquent Receivables as of such
date, and (iii) the Delinquent LOC Receivable Balance.
“Applicable Advance Rate” means (a) for Eligible Receivables other than 91%
Eligible Receivables and LOC Receivables, 95%, (b) for Eligible Receivables
constituting both Term Receivables and 91% Eligible Receivables, 91%, and (c)
for Eligible Receivables constituting LOC Receivables, 70% (or, if the Average
LOC




--------------------------------------------------------------------------------

 

Excess Spread is 8% or less for any of the three most recently ended Monthly
Periods, 55%), provided that the Applicable Advance Rate shall be zero for any
LOC Receivable as to which the Receivables Obligor fails to pay in full the
first Payment due after the extension of any advance under the related OnDeck
LOC unless and until the first date (if any) thereafter upon which such LOC
Receivable has a Missed Payment Factor of zero, in which case the Applicable
Advance Rate for such Eligible Receivable shall be 70% (or, if the Average LOC
Excess Spread is 8% or less for any of the three most recently ended Monthly
Periods, 55%).
“Revolving Commitment Termination Date” means the earliest to occur of (i) May
22, 2017; (ii) the date the Revolving Commitments are permanently reduced to
zero pursuant to Section 2.9(b); and (iii) the date of the termination of the
Revolving Commitments pursuant to Section 7.1.
“Undertakings Agreement” means that certain Second Amended and Restated
Undertakings Agreement, dated as of the First Amendment Effective Date, as the
same may be amended, restated, supplemented or otherwise modified from time to
time by and among Holdings, the Company, the lenders party thereto, the Paying
Agent and the Administrative Agent.
1.2    Section 1.1 of the Credit Agreement. Section 1.1 of the Credit Agreement
shall be amended to add the following definitions:
“80% Drawn LOCs” means any Eligible Receivable that is an LOC Receivable and, as
of the last day of each of the three (3) immediately preceding Monthly Periods
(for the avoidance of any doubt, a Borrowing Base Certificate issued on a
Monthly Reporting Date shall be calculated utilizing the last day of each of the
three (3) months immediately preceding such Monthly Reporting Date), had a
Combined LOC OPB that was, on a percentage basis, greater than 80% of the
“Credit Limit” then applicable pursuant to the applicable Receivables Agreement
of the Receivables Obligor thereunder.
“Co-Existence LOC Receivable” means, as of any date of determination, any LOC
Receivable regarding which the Receivables Obligor thereunder is also an obligor
under at least one other Term Receivable (whether or not such Term Receivable is
owned by the Company).
“Delinquent LOC Receivable” means any LOC Receivable which, as of the date of
its advance, (i) had a Missed Payment Factor of one (1) or higher as of the
close of business on the immediately preceding Business Day, or (ii) the
Receivables Obligor thereunder is the obligor under at least one other
Receivable which had a Missed Payment Factor of one (1) or higher as of the
close of business on the immediately preceding Business Day.
“Delinquent LOC Receivable Balance” means, with respect to any Delinquent LOC
Receivable as of any date, the unpaid principal balance of such LOC Receivable
as

- 2 -



--------------------------------------------------------------------------------

 

set forth on the Servicer’s books and records as of the close of business on the
immediately preceding Business Day (but excluding, for the avoidance of doubt,
the unpaid principal balance of any other LOC Receivable originated under the
same OnDeck LOC).
“Fee Letter” means the letter agreement dated as of the First Amendment
Effective Date between the Company and WC 2014-1, LLC.
“First Amendment Effective Date” has the meaning set forth herein.
“Previously Originated LOC Receivable” means any LOC Receivable relating to an
OnDeck LOC with respect to which the date of the first advance thereunder
occurred on or prior to the First Amendment Effective Date.
1.3    Section 1.1 of the Credit Agreement. Clause (e) of the definition of
“Permitted Asset Sale” in Section 1.1 of the Credit Agreement shall be amended
and restated in its entirety to read as follows:
“(e) the sale by Company of LOC Receivables (x) to Holdings who immediately
thereafter sells such Receivables to a special-purpose Subsidiary of Holdings or
(y) directly to a special-purpose Subsidiary of Holdings, in either case in
connection with (i) a term securitization transaction occurring from and after
the six-month anniversary of the First Amendment Effective Date involving the
issuance of securities rated at least investment grade by one or more nationally
recognized statistical rating organizations and such LOC Receivables and
special-purpose Subsidiary or (ii) a financing transaction occurring from and
after the six-month anniversary of the First Amendment Effective Date involving
such LOC Receivables and special-purpose Subsidiary so long as, in either case,
(A) the amount received by Company therefore and deposited into the Collection
Account is no less than the aggregate Outstanding Principal Balances of such LOC
Receivables, (B) such sale is made without representation, warranty or recourse
of any kind by Company (other than customary representations regarding title,
absence of liens on such LOC Receivables, status of Company, due authorization,
enforceability, no conflict and no required consents in respect of such sale),
(C) the manner in which such LOC Receivables were selected by Company does not
adversely affect the Lenders, (D) the agreement pursuant to which such LOC
Receivables were sold to Holdings or such special-purpose Subsidiary, as the
case may be, contains an obligation on the part of Holdings or such
special-purpose Subsidiary to not file or join in filing any involuntary
bankruptcy petition against Company prior to the end of the period that is one
year and one day after the payment in full of all Obligations of Company under
this Agreement and not to cooperate with or encourage others to file involuntary
bankruptcy petitions against Company during the same period, and (E) unless
otherwise waived by the Requisite Lenders in accordance with this Agreement, on
the Business Day prior to such sale, (1) the Pro Forma 15 Day Delinquency
Percentage shall not be greater than the 15 Day Delinquency Percentage, before
giving effect to such sale, and (2) the Pro Forma Delinquency Percentage shall
not be greater than the Delinquency Percentage, before giving effect to such
sale.”
1.4    Section 2.7 of the Credit Agreement. Section 2.7 of the Credit Agreement
shall be amended and restated in its entirety to read as follows:

- 3 -



--------------------------------------------------------------------------------

 

2.7    Fees.
(a)    Company agrees to pay to the Person entitled to payment thereunder the
amounts set forth in the Fee Letter.
(b)    All fees referred to in Section 2.7(a) shall be calculated on the basis
of a 360‑day year and the actual number of days elapsed and shall be payable
monthly in arrears on (i) each Interest Payment Date during the Revolving
Commitment Period, commencing in June 2015, and (ii) on the Revolving Commitment
Termination Date.
1.5    Section 6.8 of the Credit Agreement. Section 6.8 of the Credit Agreement
shall be amended and restated in its entirety to read as follows:
6.8     Fundamental Changes; Disposition of Assets; Acquisitions. Company shall
not enter into any transaction of merger or consolidation, or liquidate, wind-up
or dissolve itself (or suffer any liquidation or dissolution), or convey, sell,
lease or sub lease (as lessor or sublessor), exchange, transfer or otherwise
dispose of, in one transaction or a series of transactions, all or any part of
its business, assets or property of any kind whatsoever, whether real, personal
or mixed and whether tangible or intangible, whether now owned or hereafter
acquired, or acquire by purchase or otherwise (other than acquisitions of
Eligible Receivables, or Permitted Investments in a Controlled Account (and
property received from time to time in connection with the workout or insolvency
of any Receivables Obligor)) the business, property or fixed assets of, or stock
or other evidence of beneficial ownership of, any Person or any division or line
of business or other business unit of any Person, provided that, notwithstanding
the foregoing, (a) Permitted Asset Sales of Term Receivables and LOC Receivables
(other than Co-Existence LOC Receivables) may occur so long as no Event of
Default pursuant to Section 7.1(a), 7.1(g), 7.1(h) or 7.1(p) has occurred and is
continuing, (b) Permitted Asset Sales of Co-Existence LOC Receivables may occur
(i) so long as no Event of Default has occurred and is continuing, and (ii) from
and after the occurrence of any Event of Default so long as such Event of
Default has been continuing for more than thirty (30) days, and (c)
notwithstanding the limitations set forth in the foregoing clauses (a) and (b),
Permitted Asset Sales under clause (d) of the definition thereof shall be
permitted at all times subject to receipt of the consent required therein.
1.6    Appendix C to the Credit Agreement. Appendix C to the Credit Agreement
shall be amended to replace subsection (o) in its entirety to read as follows:
(o)
if a Term Receivable, such Receivable has a Receivables Yield greater than or
equal to 19% per annum; and if (i) an LOC Receivable (other than a Previously
Originated LOC Receivable), such Receivable has a Receivables Yield greater than
or equal to 36%, or (ii) a Previously Originated LOC Receivable, such Receivable
has a Receivables Yield greater than or equal to 29%;



1.7    Appendix D to the Credit Agreement. Appendix D to the Credit Agreement
shall be amended to replace subsection (c) in its entirety and to add
subsections (d), (e) and (f) thereto thereafter to read as follows:

- 4 -



--------------------------------------------------------------------------------

 

(c)    On or after June 1, 2015, the aggregate amount by which the aggregate
Outstanding Principal Balance of all Eligible Receivables that are Term
Receivables exceeds 0% of the Outstanding Principal Balance of all Eligible
Receivables;


(d)    the aggregate amount by which the aggregate Outstanding Principal Balance
of all 80% Drawn LOCs exceeds 40% of the Outstanding Principal Balance of all
Eligible Receivables that are LOC Receivables;


(e)    the aggregate amount by which the aggregate Outstanding Principal Balance
of all Eligible Receivables that are LOC Receivables that have a Missed Payment
Factor of three (3) or higher exceeds 5% of the Outstanding Principal Balance of
all Eligible Receivables; and


(f)     the aggregate amount by which the aggregate Outstanding Principal
Balance of all Eligible Receivables that are LOC Receivables that are Delinquent
Receivables exceeds 10% of the Outstanding Principal Balance of all Eligible
Receivables.     


1.8    Appendix E to the Credit Agreement. Appendix E to the Credit Agreement
shall be amended to replace subsection (f) in in full to read as follows:
(f)    For any Monthly Period beginning with June 2015, the Average LOC Excess
Spread for such Monthly Period shall not be less than 6.5%; or


SECTION 2.    REPRESENTATIONS AND WARRANTIES
In order to induce the Administrative Agent and Lender party hereto to enter
into this Amendment, Company represents and warrants to each Agent and Lender
party hereto, on the First Amendment Effective Date, that the following
statements are true and correct, it being understood and agreed that the
representations and warranties made on the First Amendment Effective Date are
deemed to be made concurrently with the consummation of the transactions
contemplated hereby:
2.1    Due Authorization. The execution, delivery and performance of this
Amendment, the Fee Letter and the Undertakings Agreement have been duly
authorized by all necessary action on the part of Company.
2.2    No Conflict. The execution, delivery and performance by Company of this
Amendment and the consummation of the transactions contemplated hereby, do not
and will not (a) violate any provision of any law or any governmental rule or
regulation applicable to it, its Organizational Documents, or any order,
judgment or decree of any court or other agency of government binding on it;
(b) conflict with, result in a breach of or constitute (with due notice or lapse
of time or both) a default under any Contractual Obligation; or (c) result in or
require the creation or imposition of any Lien upon any of its properties or
assets (other than any Liens created under any of the Credit Documents in favor
of Collateral Agent, on behalf of Secured Parties); or (d) require any approval
or consent of any Person under any of its Contractual Obligations, except

- 5 -



--------------------------------------------------------------------------------

 

for such approvals or consents which will be obtained on or before the First
Amendment Effective Date.
2.3    Binding Obligation. This Amendment has been duly executed and delivered
by the Company and each is the legally valid and binding obligation of the
Company enforceable against the Company in accordance with their respective
terms, except as may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws relating to or limiting creditors’ rights generally
or by equitable principles relating to enforceability.
2.4    No Default. No Default or Event of Default exists or is continuing as of
the First Amendment Effective Date.
2.5    Credit Document and Related Agreements Representations and Warranties.
All of the representations and warranties made by Company or Holdings in the
Credit Documents and Related Agreements are true and correct in all material
respects on and as of the First Amendment Effective Date as if made on the First
Amendment Effective Date, except to the extent any such representation and
warranty is made as of a specified date, in which case such representation and
warranty shall have been true and correct in all material respects as of such
date.
SECTION 3.    MISCELLANEOUS
3.1    Conditions of Effectiveness. This Amendment shall become effective as of
the date (such date, the “First Amendment Effective Date”) when, and only when
Administrative Agent shall have received counterparts of (a) this Amendment
executed by Company, the Administrative Agent and the Lender party hereto, (b)
the Second Amended and Restated Underwriting Agreement executed by the Company,
Holdings, the Paying Agent and the Administrative Agent and (c) the Fee Letter.
3.2    Reference to and Effect on the Credit Agreement and the Other Credit
Documents.
(a)    On and after the First Amendment Effective Date, (i) each reference in
the Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Credit Agreement, and each reference in the Credit
Documents and the Related Agreements to “the Credit Agreement”, “thereunder”,
“thereof” or words of like import referring to the Credit Agreement, shall mean
and be a reference to the Credit Agreement, as amended by this Amendment. This
Amendment is hereby designated as a Credit Document for all purposes of the
Credit Documents.
(b)    Except as expressly set forth herein, no other amendments, changes or
modifications to the Credit Agreement and each other Credit Document are
intended or implied, and in all other respects the Credit Agreement and each
other Credit Document are and shall continue to be in full force and effect and
are hereby in all respects specifically ratified, restated and confirmed by all
parties hereto as of the First Amendment Effective Date and Company shall not be
entitled to any other further amendment by virtue of the provisions of this
Amendment or with respect to the subject matter of this Amendment. To the extent
of conflict between the terms of this Amendment

- 6 -



--------------------------------------------------------------------------------

 

and the other Credit Documents, the terms of this Amendment shall control. The
Credit Agreement and this Amendment shall be read and construed as one
agreement.
(c)    The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender, Administrative Agent or Agent under the Credit Agreement,
nor constitute a waiver of any provision of the Credit Agreement.
3.3    Binding Effect. This Amendment shall be binding upon and inure to the
benefit of each of the parties hereto and their respective successors and
assigns.
3.4    Governing Law. This Amendment and the rights and obligations of the
parties hereunder shall be governed by, and shall be construed and enforced in
accordance with, the laws of the State of New York.
3.5    Execution in Counterparts. This Amendment may be executed in any number
of counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument. Delivery of an executed counterpart of a signature page of this
Amendment by fax or other electronic imaging means shall be effective as
delivery of a manually executed counterpart of this Amendment.
3.6    Headings. Section headings herein are included herein for convenience of
reference only and shall not constitute a part hereof for any other purpose or
be given any substantive effect.
[Remainder of page intentionally left blank]



- 7 -



--------------------------------------------------------------------------------

 

IN WITNESS THEREOF, the parties hereto have caused Amendment No. 1 to the Second
Amended and Restated Credit Agreement to be executed by their respective
officers thereunto duly authorized, as of the date first above written.


ON DECK ASSET COMPANY, LLC, as Company


By:    /s/ Cory Kampfer     
Name: Cory Kampfer
Title: Corporate Secretary


WC 2014-1, as Administrative Agent


By:    /s/ Patrick Lo    
Name: Patrick Lo
Title: Authorized Person


WC 2014-1, as a Lender


By:    /s/ Patrick Lo    
Name: Patrick Lo
Title: Authorized Person














